DETAILED ACTION
This action is responsive to Applicant’s response filed 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 5/3/2022 is acknowledged.
Applicant has withdrawn claims 18-20 in the claimset filed 5/3/2022.

Claim Status
Claims 1-20 are pending.
Claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lam (US Patent 8,293,015).
Regarding claim 1, Lam teaches a semiconductor processing system (C13, L8 and Fig. 17, ALD chamber assembly #1700), comprising: a remote plasma source (C13, L9 and Fig. 17, remote plasma source #1405); a processing chamber, wherein the processing chamber comprises a gasbox (C13, L8 and Fig. 17, lid assembly #1400) defining an access into the processing chamber (Fig. 14, adapter positioned with lid assembly defining an access into the chamber through showerhead #600); and 
an adapter (Fig. 5A, entirety), comprising: a mounting block (C8, L17 and Fig. 5A, upper inlet manifold #510) defining a central aperture (C7, L50 and Fig. 5A, channel #525), wherein the mounting block is characterized by a first surface (Fig. 5A, bottom surface #512) and a second surface (Fig. 5A, top surface near inlet #520) opposite the first surface; and a mounting plate (C7, L46 and Fig. 5A, lower inlet manifold #530) defining a central aperture (C7, L62 and Fig. 5A, centralized channel #550) axially aligned with the central aperture of the mounting block (Fig. 5A, #525 and #550 appear to have coincident central axes), wherein: the mounting plate is characterized by a first surface (Fig. 5A, top surface #532) and a second surface (Fig. 5A, bottom surface near outlet #521) opposite the first surface, the second surface of the mounting block is seated on the first surface of the mounting plate (Fig. 5A, #512 and #532 in direct contact), the mounting plate defines a recess (C8, L14 and Fig. 5A, annular channel #540) in the first surface of the mounting plate (see Fig. 5A) extending about the central aperture through the mounting plate (Fig. 5A, radially outward from #545), and the recess forms a volume between the mounting block and the mounting plate (as above, annular channel #540 formed with lower surface of #510).

Alternatively/additionally, Lam teaches an adapter (Fig. 5A, entirety), comprising: a mounting block (C8, L17 and Fig. 5A, upper inlet manifold #510) defining a central aperture (C7, L50 and Fig. 5A, channel #525), wherein the mounting block is characterized by a first surface (Fig. 5A, bottom surface #512) and a second surface (Fig. 5A, top surface near inlet #520) opposite the first surface; and a second mounting member (C7, L46 and Fig. 5A, lower inlet manifold #530) defining a central aperture (C7, L62 and Fig. 5A, centralized channel #550) axially aligned with the central aperture of the mounting block (Fig. 5A, #525 and #550 appear to have coincident central axes), wherein: the second mounting member is characterized by a first surface (Fig. 5A, top surface #532) and a second surface (Fig. 5A, bottom surface near outlet #521) opposite the first surface, the second surface of the mounting block is seated on the first surface of the second mounting member (Fig. 5A, #512 and #532 in direct contact), the second mounting member defines a recess (C8, L14 and Fig. 5A, annular channel #540) in the first surface of the second mounting member (see Fig. 5A) extending about the central aperture through the mounting plate (Fig. 5A, radially outward from #545), and the recess forms a volume between the mounting block and the second mounting member (as above, annular channel #540 formed with lower surface of #510).

While Lam does not explicitly teach that the second mounting member is a plate, the Examiner submits that it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply fabricate the lower inlet manifold of Lam to comprise two pieces: a plate-shaped upper section and the remaining lower section. The courts have held that making an object separable is supportive of an obviousness determination. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claims 2, Lam teaches wherein the mounting block comprises: a first mounting block member (see annotated Fig. 5A below) on which the remote plasma source is seated (see Fig. 16A, #1405 on #100), wherein the first mounting block member defines a recess (Fig. 5A, upper portion of annular channel #524) extending circumferentially about an outer surface of the first mounting block member (see Fig. 5A, radially outward); and a second mounting block member (see annotated Fig. 5A below) coupled with the first mounting block member (Fig. 5A, rigid construction), wherein the second mounting block member is seated on the mounting plate (Fig. 5A, seated on #532), and wherein the second mounting block member defines an aperture (Fig. 5A, circular opening defined between first member and inner wall of #530) fluidly accessing the recess defined in the first mounting block member (Fig. 5A, connects the upper and lower portions of #524).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale

For clarity of the record, the Examiner notes the word “member” is defined by Merriam-Webster dictionary as “a part of a whole” similar to the word “portion”: “an often limited part of a whole”. As such, the Examiner asserts that arbitrary sub-divisions of the single piece of Lam can reasonably be interpreted as individual members.

Regarding claims 3, Lam teaches wherein the first mounting block member (see annotated Fig. 5A reproduced below) is characterized by a second surface (C7, L54 and Fig. 5A, inner sidewall #539) opposite the first surface of the mounting block (Fig. 5A, bottom surface #512 of #510), and wherein the first mounting block member defines a plurality of apertures (C7, L53 and Fig. 5A, injection holes #536 and #538) extending from the recess defined in the first mounting block member (Fig. 5A, from upper portion of channel #524) to the second surface of the first mounting block member (Fig. 5A, inner surface of #539).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claims 4, Lam teaches wherein the plurality of apertures provide fluid access to the volume formed between the mounting block and the mounting plate (Fig. 5A, apertures #536 and #538 are part of the contiguous fluid volume between #520, #524, #540, and #521).

Regarding claims 5, Lam teaches wherein the plurality of apertures defined in the first mounting block member are fluidly accessible to the aperture defined through the second mounting block member via the recess defined circumferentially about the first mounting block member (Fig. 5A, apertures #536 and #538 are part of the contiguous fluid volume between #520, #524, #540, and #521).

Regarding claims 6, Lam teaches wherein the recess (Fig. 5A, upper portion of annular channel #524) defined circumferentially about the first mounting block member (see annotated Fig. 5A reproduced below) comprises a first recess portion and a second recess portion, and wherein the first recess portion extends to a greater distance within the first mounting block member than the second recess portion (due to the breadth of the word “portion”, any arbitrary sub-division of the upper part of annular channel #524 can be drawn that includes at least some of the injection holes #536 and/or #538), thus would be “extending to a greater distance within the first mounting block” as compared to another arbitrary portion drawn without inclusion of said holes).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claims 7, Lam teaches wherein the second mounting block member couples with the first mounting block member (see annotated Fig. 5A reproduced below, both members rigidly attached to each other) to provide a flow path between the second recess portion and the first recess portion (Fig. 5A, walls of first and second members form a boundary for the channel #540, which comprises the first and second recess portions as above).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claims 8, Lam teaches wherein the first recess portion is vertically offset from the aperture through the second mounting block member, and wherein the first recess portion is fluidly accessible from the aperture through the second mounting block member via the second recess portion (due to the breadth of the word “portion”, any arbitrary sub-division of the upper part of annular channel #524 can be drawn that includes at least some of the injection holes #536 and/or #538, similarly for the second recess portion to allow for access through the second recess portion with arbitrary fluid flow directionality, such that the limitations of the claim are met).

Regarding claim 9, Lam teaches a valve (C13, L26 and Fig. 17, valve assemblies #1720 and #1722 to provide gas to manifold assembly #1300, which is shown to provide gas to manifold assembly #100, where #500a is an alternate embodiment of #100) providing fluid access to the aperture defined in the second mounting block member (as set forth above, see Fig. 5A).

Regarding claim 10, Lam teaches a semiconductor processing chamber adapter (Fig. 5A, entirety), comprising: a mounting block (C8, L17 and Fig. 5A, upper inlet manifold #510) defining a central aperture (C7, L50 and Fig. 5A, channel #525), wherein the mounting block is characterized by a first surface (Fig. 5A, bottom surface #512) and a second surface (Fig. 5A, top surface near inlet #520) opposite the first surface; and a mounting plate (C7, L46 and Fig. 5A, lower inlet manifold #530) defining a central aperture (C7, L62 and Fig. 5A, centralized channel #550) axially aligned with the central aperture of the mounting block (Fig. 5A, #525 and #550 appear to have coincident central axes), wherein: the mounting plate is characterized by a first surface (Fig. 5A, top surface #532) and a second surface (Fig. 5A, bottom surface near outlet #521) opposite the first surface, the second surface of the mounting block is seated on the first surface of the mounting plate (Fig. 5A, #512 and #532 in direct contact), the mounting plate defines a recess (C8, L14 and Fig. 5A, annular channel #540) in the first surface of the mounting plate (see Fig. 5A) extending about the central aperture through the mounting plate (Fig. 5A, radially outward from #545), and the recess forms a volume between the mounting block and the mounting plate (as above, annular channel #540 formed with lower surface of #510).

Alternatively/additionally, Lam teaches a semiconductor processing chamber adapter (Fig. 5A, entirety), comprising: a mounting block (C8, L17 and Fig. 5A, upper inlet manifold #510) defining a central aperture (C7, L50 and Fig. 5A, channel #525), wherein the mounting block is characterized by a first surface (Fig. 5A, bottom surface #512) and a second surface (Fig. 5A, top surface near inlet #520) opposite the first surface; and a second mounting member (C7, L46 and Fig. 5A, lower inlet manifold #530) defining a central aperture (C7, L62 and Fig. 5A, centralized channel #550) axially aligned with the central aperture of the mounting block (Fig. 5A, #525 and #550 appear to have coincident central axes), wherein: the second mounting member is characterized by a first surface (Fig. 5A, top surface #532) and a second surface (Fig. 5A, bottom surface near outlet #521) opposite the first surface, the second surface of the mounting block is seated on the first surface of the second mounting member (Fig. 5A, #512 and #532 in direct contact), the second mounting member defines a recess (C8, L14 and Fig. 5A, annular channel #540) in the first surface of the second mounting member (see Fig. 5A) extending about the central aperture through the second mounting member (Fig. 5A, radially outward from #545), and the recess forms a volume between the mounting block and the second mounting member (as above, annular channel #540 formed with lower surface of #510).

While Lam does not explicitly teach that the second mounting member is a plate, the Examiner submits that it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply fabricate the lower inlet manifold of Lam to comprise two pieces: a plate-shaped upper section and the remaining lower section. The courts have held that making an object separable is supportive of an obviousness determination. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 11, Lam teaches wherein the mounting block comprises: a first mounting block member (see annotated Fig. 5A below), wherein the first mounting block member defines a recess (Fig. 5A, upper portion of annular channel #524) extending circumferentially about an outer surface of the first mounting block member (see Fig. 5A, radially outward); and a second mounting block member (see annotated Fig. 5A below) coupled with the first mounting block member (Fig. 5A, rigid construction), wherein the second mounting block member is seated on the mounting plate (Fig. 5A, seated on #532), and wherein the second mounting block member defines an aperture (Fig. 5A, circular opening defined between first member and inner wall of #530) fluidly accessing the recess defined in the first mounting block member (Fig. 5A, connects the upper and lower portions of #524).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale

For clarity of the record, the Examiner notes the word “member” is defined by Merriam-Webster dictionary as “a part of a whole” similar to the word “portion”: “an often limited part of a whole”. As such, the Examiner asserts that arbitrary sub-divisions of the single piece of Lam can reasonably be interpreted as individual members.

Regarding claim 12, Lam teaches wherein the first mounting block member (see annotated Fig. 5A reproduced below) is characterized by a second surface (C7, L54 and Fig. 5A, inner sidewall #539) opposite the first surface of the mounting block (Fig. 5A, bottom surface #512 of #510), and wherein the first mounting block member defines a plurality of apertures (C7, L53 and Fig. 5A, injection holes #536 and #538) extending from the recess defined in the first mounting block member (Fig. 5A, from upper portion of channel #524) to the second surface of the first mounting block member (Fig. 5A, inner surface of #539).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claim 13, Lam teaches wherein the plurality of apertures provide fluid access to the volume formed between the mounting block and the mounting plate (Fig. 5A, apertures #536 and #538 are part of the contiguous fluid volume between #520, #524, #540, and #521).

Regarding claim 14, Lam teaches wherein the plurality of apertures defined in the first mounting block member are fluidly accessible to the aperture defined through the second mounting block member via the recess defined circumferentially about the first mounting block member (Fig. 5A, apertures #536 and #538 are part of the contiguous fluid volume between #520, #524, #540, and #521).

Regarding claim 15, Lam teaches wherein the recess (Fig. 5A, upper portion of annular channel #524) defined circumferentially about the first mounting block member (see annotated Fig. 5A reproduced below) comprises a first recess portion and a second recess portion, and wherein the first recess portion extends to a greater distance within the first mounting block member than the second recess portion (due to the breadth of the word “portion”, any arbitrary sub-division of the upper part of annular channel #524 can be drawn that includes at least some of the injection holes #536 and/or #538), thus would be “extending to a greater distance within the first mounting block” as compared to another arbitrary portion drawn without inclusion of said holes).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claim 16, Lam teaches wherein the second mounting block member couples with the first mounting block member (see annotated Fig. 5A reproduced below, both members rigidly attached to each other) to provide a flow path between the second recess portion and the first recess portion (Fig. 5A, walls of first and second members form a boundary for the channel #540, which comprises the first and second recess portions as above).

    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


Regarding claim 17, Lam teaches wherein the first recess portion is vertically offset from the aperture through the second mounting block member, and wherein the first recess portion is fluidly accessible from the aperture through the second mounting block member via the second recess portion (due to the breadth of the word “portion”, any arbitrary sub-division of the upper part of annular channel #524 can be drawn that includes at least some of the injection holes #536 and/or #538, similarly for the second recess portion to allow for access through the second recess portion with arbitrary fluid flow directionality, such that the limitations of the claim are met).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quirk (US Patent 5,846,330) discloses a nozzle assembly for gas combination (Fig. 4). Wang (US Pub. 2003/0213560) discloses a semiconductor processing system substantially the same as the instant (Fig. 6). Shepherd (US Patent 7,017,514) teaches an apparatus insert for gas combination with a remote plasma source (Fig. 2C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718